        Case 2:21-cv-00013-DPM-ERE Document 32 Filed 05/18/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                          DELTA DIVISION

CHRISTOPHER BUCHANAN
ADC #176655                                                    PLAINTIFF

v.                          No. 2:21-cv-13-DPM-BD

BOBBY MAYE, Sheriff, St. Francis
County; JONNIE JONES, Jail
Administrator, St. Francis County;
LARRY JONES, Assistant Jail
Administrator, St. Francis County;
MARTY WATLINGTON, Officer;
AUSTIN WILSON, Officer; QUINN;
and DOE, St. Francis County Doctor                         DEFENDANTS

                                      ORDER
        On de nova review, the Court adopts Magistrate Judge Deere's
partial recommendation, Doc. 25, and overrules Buchanan's objections,
Doc. 29. FED. R. CIV. P. 72(b)(3). Buchanan may add his related claims
against Jonnie Jones and Larry Jones for failure to provide medical
treatment.       Buchanan may also proceed with his failure-to-protect
claims against Austin Wilson and Quinn. Buchanan's claims against
Bobby Maye, Jonnie Jones, and Larry Jones regarding the black mold
are     not sufficiently related       to   the   pending claims    in this
case.   FED.   R. CIV. P. 20(a)(2).   Those claims are dismissed without
prejudice. Buchanan's claims that Bobby Maye, Jonnie Jones, Larry
     Case 2:21-cv-00013-DPM-ERE Document 32 Filed 05/18/21 Page 2 of 2



Jones, Austin Wilson, and Doe (an unidentified doctor) failed to
provide him with adequate medical care at other times fail. In his
objection, Buchanan provides some details: denial of a sleep apnea
machine and depression medication, all in violation of the Americans
with Disabilities Act. Doc. 29 at 2. These claims are not sufficiently
related to the core disputes in this case. The umelated-medical-care
claims are therefore dismissed without prejudice. Doe, the unidentified
doctor, is also dismissed as a defendant.
     So Ordered.



                                                    v
                                 D .P. Marshall Jr.
                                 United States District Judge




                                   -2-
